PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/750,739
Filing Date: 23 Jan 2020
Appellant(s): Nagaoka et al.



__________________
Donna K. Mason
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 25, 2022 (“Brief”).

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 08, 2021 (“Final”) from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-2 are rejected under 35 U.S.C. § 103 as being unpatentable over Ahlers (US 2017/0287820 A1) (“Ahlers”), in view of Eguchi et al. (US 2013/0189819 A1) (“Eguchi”), in view of Sasaki et al. (US 2016/0141372 A1) (“Sasaki”), in view of Ikemoto et al. (US 2007/0134833 A1) (“Ikemoto”).



(2) Response to Argument
	Appellant argues that Ikemoto does not teach the upper surface of the gallium oxide is parallel to the (010) plane of the gallium oxide crystal.1 The Examiner respectfully disagrees, and as shown below. Because Ikemoto teaches the same crystal orientation as Appellant, the remaining claim elements with respect to the planes and side surfaces naturally follow. Appellant’s contentions are not well taken.  Ikemoto clearly teaches the substrate surface, i.e. the main surface where the devices are formed, are selected from the following planes: (100), (010), (001), or (801). Ikemoto explicitly states this fact in ¶¶22 and 97, reproduced below for convenience:
[0022] In the above embodiment method (1), the gallium oxide substrate is made by slicing a bulk crystal obtained by the known method such as EFG and FZ into a wafer, and has β structure in gallium oxide crystal. In case of β-Ga2O3 substrate, the substrate surface (on which to form the group III nitride-base compound semiconductor layer) is selected to have (100), (010), (001) or (801) plane. The strong cleavage property appears on the (100) and (010) planes. The β-Ga2O3 is conductive and transparent regardless of its plane direction.

[0097] The β-Ga2O3 substrate 10 as the gallium oxide substrate is a substrate that is processed into a wafer with a predetermined plane direction. In case of the β-Ga2O3 substrate 10, the substrate surface is set (100), (010), (001)-plane or (801)-plane, and has a strong cleavage property at the (100)-plane. As described above, when the substrate surface is set (100), (010), (001)-plane or (801)-plane, the cleavage property is also recognized at the (001)-plane.

Ikemoto is discloses one may select a β-Ga2O3 wafer having any one of the (100), (010), (001), or (801) planes facing upward as the main surface where devices are fabricated. And furthermore, that the (100) and the (001) planes have strong cleavage properties (i.e. it is easy to accurately break the crystal along these orthogonal crystal planes to facilitate dicing making it advantageous to position the easily cleavable planes along the intended dicing lines).  Ikemoto’s Figure 6 merely depicts one of the four wafer orientations disclosed. Figure 6 does not limit Ikemoto’s disclosure to only the (100) plane as Appellant contends. The plain language is selected to have is dispositive because this is an affirmative statement (i.e. select one of the planes disclosed). Ikemoto also teaches the claimed (010) plane may be selected as the main surface, and when the (010) plane faces upward, then the intersecting orthogonal (100) and (001) planes will be along the cleavage lines as shown below in annotated Figure 6. 

    PNG
    media_image2.png
    902
    1432
    media_image2.png
    Greyscale


The orientation of the crystal planes are physically inseparable and therefore must all rotate together. Accordingly, if the crystal is oriented such that the (010) plane faces upward (meaning the entire upper surface of the wafer is the (010) plane as indicated above), then the orthogonal intersecting sidewalls will be the easily cleavable (100) and (001) planes as the Examiner previously showed and explained in the Final rejection. This is consistent with Ikemoto’s disclosure and is well understood by a PHOSITA. Ikemoto teaches the claimed (010) plane orientation and notes advantages regarding the easily cleavable side surface orientations along the (100) and (001) planes. Therefore, in view of Ikemoto, a PHOSITA would find it obvious to select the orientation depicted in Examiner Figure A. When Ikemoto’s crystal orientation is rotated such that the (010) plane faces upward, meaning a whole wafer having this main surface orientation is selected, then the orthogonal sidewalls will be (or parallel to) the cleavable (100) and (001) planes. This matches Appellant’s crystal orientation in Figure 1 of the instant application and the Examiner previously showed this comparison in the Final rejection, p. 8, reproduced below:

    PNG
    media_image3.png
    458
    989
    media_image3.png
    Greyscale

Ikemoto does not support Appellant’s mischaracterization2 that one would somehow fabricate devices on a sliver-sized edge of the β-Ga2O3 substrate. Ikemoto’s Figure 6 is simply illustrative of a wafer having a particular plane as a main surface and a different plane along a dicing surface. Appellant ignores Ikemoto’s explicit disclosure, specifically ¶¶22 and 97, in light of Figure 6, where the (010) plane is selected, instead of the (100) plane as illustrated, as the main surface of the entire β-Ga2O3 wafer. This simply means selecting a different wafer as disclosed having the desired surface orientation, and sliced along a different crystal plane, i.e. along the (010) plane. This would never be interpreted as wafering a β-Ga2O3 crystal along the same (100) plane as shown in Figure 6 and then using the thin sliver-sized edge as asserted by Appellant. No reasonable PHOSITA would assume Ikemoto’s Figure 6 in view of ¶¶22 and 97 means Appellant’s Figure A.
Contrary to Appellant’s incredible mischaracterizations of Ikemoto (Br. pp. 5-10), Ikemoto’s disclosure is not limited to wafers having only the (100) plane facing upward as shown in Figure 6. Ikemoto teaches one may instead select a wafer having a main surface parallel to the (010) plane. Ikemoto does not teach away from using the other crystal orientations in ¶¶22 and 97. Ikemoto does not teach if one selects another crystal plane as disclosed in ¶¶22 and 97, then one must form devices on a sliver-sized edge of a die cut from a wafer oriented as shown in Figure 6 and Appellant’s Figure A. A PHOSITA understands that ¶¶22 and 97 means one would simply select a different wafer having a different crystal orientation for the main surface than what is shown in Figure 6. Ikemoto’s decision to illustrate example embodiments with respect to a wafer having a (100) main surface does not negate what is clearly taught in ¶¶22 and 97. Appellant's contention relies upon an absurdly fictitious interpretation of Ikemoto’s Figure 6 that is inconsistent with how crystals are grown and selected by those in the art. Appellant’s arguments are untenable at best. 
Appellant recognizes (Br. p. 9) that Ikemoto teaches alternatives for the orientation of the main surface of the wafer in ¶97, but then Appellant further asserts this “…does not constitute a specific teaching…”, and further cites ¶¶73 and 98 (Br. pp. 9-10) arguing Ikemoto’s examples using the (100) main surface orientation are apparently all Ikemoto teaches. The Examiner finds MPEP §2123(I) and (II) pertinent to Appellant’s remarks regarding Ikemoto’s disclosure:  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain."3  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.4 Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.5 Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…."6
Appellant’s arguments are untenable at best, particularly the assertion that Ikemoto, does not teach the upper surface of the gallium oxide substrate is parallel to the (010) plane of the gallium oxide crystal. As noted above, in contrast, this is explicitly taught. As conventionally taught in textbooks, crystal space groups like the sides of dice, they are essentially cubes. Each side of the crystal has a plane, like each side of dice have a number. They may be rotated so that any crystal plane or any number faces up, down, or to a side.Appellant attempts to bolster their argument by taking the depicted die from a wafer and rotating the die 90 degrees, as no one would ever do. Appellant then states that it would be impossible to form and package the device because the area is just too small. 
The argument misrepresenting the disclosure of Ikemoto, and attempts to introduce an absurd reading of the reference that was never set forth in the rejection. Appellant must be aware that Ga2O3 has many planes. Ikemoto teaches this in at least ¶97 where the substrate surface can be set at the (100), (010), (001) or (801) planes. This information alone allows Appellant to visualize Examiner figure 1 below:

    PNG
    media_image4.png
    588
    961
    media_image4.png
    Greyscale


Next, Ikemoto teaches that when the surface of the substrate is set at the (100), (010), (001), or the (801) plane that the substrate can be cleaved, i.e. diced, along the (001) plane. 
This information along with the previous information leads to Examiner figure 2 below:

    PNG
    media_image5.png
    656
    1132
    media_image5.png
    Greyscale

	From figure 6 of Ikemoto, we are taught additional information. We see that the Ga2O3 dies in the Ga2O3 substrate have a different plane on each side. In the illustration shown in figure 6, we see the top surface has the (100) plane, a side surface has the (001) plane, and the other side surface has (010) plane. This sets the following relationship between the planes of Ga2O3 as depicted below for convenience in Examiner figure 3:


    PNG
    media_image6.png
    625
    931
    media_image6.png
    Greyscale


Using the knowledge of the relationships from Ikemoto in figure 6, and the information of the surface and a side surface (cleavage surface) from ¶97 of Ikemoto, it is readily apparent that the third plane of Examiner’s figure 1 and 2 is the (100) plane when the top surface is (010) plane as taught by Ikemoto. This is shown in Examiner’s figure 4 below:

    PNG
    media_image7.png
    751
    1132
    media_image7.png
    Greyscale


Accordingly, based upon the teachings of Ikemoto demonstrated above, the crystal planes are rotatable along the axis as shown in Examiner’s figure 5(a) or Examiner’s figure 5(b) below.

    PNG
    media_image8.png
    527
    1153
    media_image8.png
    Greyscale

Instead of addressing this analysis of Ikemoto in Examiner’s Final rejection, Appellant instead creates their own rejection over Ikemoto and proposes that Ikemoto’s (010) plane on the top surface one must rotate the wafer illustrated and marked up in Figure 6 below. 

    PNG
    media_image9.png
    366
    698
    media_image9.png
    Greyscale

As already noted above, Ikemoto teaches selecting one of the (100) plane or the (010) plane as the top surface of the substrate wafer without departing from the explicit teachings of Ikemoto. Appellant’s interpretation is fanciful and ignores the fact that PHOSITA’s knows that the figure 6 is a single illustration. Instead, an appropriate mark-up of FIG 6 is shown below.

    PNG
    media_image10.png
    447
    720
    media_image10.png
    Greyscale

Simply rotating the chosen plane allows one to select the orientation of the crystals. This is what Ikemoto explicitly recites. Crystals can always be divided into a fundamental shapes where the unit cell may be chosen as a cube, with atoms placed at various points within the cube. Appellant’s argument is unpersuasive as it is not grounded in the teachings of Ikemoto, nor grounded in the knowledge and skill of the ordinary artisan. Even based on Appellant’s selective reading of Ikemoto, while not reasonable, Appellant essentially argues that the prior art teaches the claimed planes but the illustration doesn’t show depict what is claimed. This is an untenable position in view of the explicit disclosure of Ikemoto and a basic understanding of crystal planes.
	For the above reasons, the Board should find Appellant’s first argument unpersuasive.

	Appellant’s second argument is an alternative to their first. Appellant contends that Ikemoto merely discloses that the substrate surface is set at a particular plane, and not constitute a specific teaching for changing the surface plane. 
This argument is equally unpersuasive as the first argument. If one follows the teachings of Ikemoto and forms the wafer by setting the surface to the (010) plane then the surface of the substrate; by extension all the dies on the substrate are set on the (010) plane. 
Appellant attempts to assert that Ikemoto merely discloses the upper surface is parallel (100) plane and that this is not the same as the third surface parallel to the (100) plane. This argument is unpersuasive for the reasons shown in Examiner figure 5. Examiner figure 5(a) and (b), and the analysis above, show how a PHOSITA would understand the teachings of Ikemoto. As previously stated, when one sets the surface plane to (010), the cleavage plane will be (100), and the other side surface (Appellant’s third surface) will be the (100) plane. Stated another way, the other side surface will be parallel to the (100) because it is the (100) plane, and is parallel to all (100) planes in the wafer.
	For the above reasons, the Board should affirm the Examiner.

Lastly, Appellant appears to argue that Ikemoto does not have any teachings of forming the device on the (010) plane, and therefore it does not teach this. This argument is unpersuasive. Just like Appellant does not have to give a detailed description of all the embodiments covered by the disclosure, the prior art does not need to spell out every single combination in detail. Examiner’s rejection is not anticipatory, rather Examiner’s rejection is under 35 U.S.C. § 103. Examiner has shown in the Final rejection, and in the analysis above, how one of ordinary skill in the art would understand the teachings of Ikemoto. One of ordinary skill in the art is not an automaton who needs an illustration and blueprint of every single minute combination to make and use the same.7 One of ordinary skill in the art has ordinary creativity, the basic knowledge of crystallography, and will perform standard analysis and modifications of the prior art. Therefore, Appellant’s argument that there is no explicit teachings of forming the device on the (010) plane is unpersuasive. 

In regards to the other prior art applied in the rejections and of record, Appellant has made no arguments against them individually or in combination and are therefore such arguments are waived.

For all the above reasons, it is believed that the Board should sustain Examiner’s rejections.
Respectfully submitted,
/VINCENT WALL/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        
Conferees:

/BRETT A FEENEY/Supervisory Patent Examiner, Art Unit 2822

/DANIEL J WU/RQAS, OPQA                                                                                                                                                                                                        
                          

                                                                                                                                                                             
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Noting Appellant makes no arguments with respect to any other references used in the §103 rejection.
        2 Br. p. 7, Appellant’s Figure A.
        3 In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  
        4 Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
        5 In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
        6 In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
        7 MPEP 2141(II)(C), "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle."Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ."Id. at 418, 82 USPQ2d at 1396.